FILED
                                                       United States Court of Appeals
                                                               Tenth Circuit

                                                           December 14, 2012
                  UNITED STATES COURT OF APPEALS
                                               Elisabeth A. Shumaker
                                                              Clerk of Court
                               TENTH CIRCUIT


THEODORE SWAIN,

      Plaintiff-Appellant,

v.

THOMAS SEAMAN, Receiver for the
assets of T. Swain, in his individual
and official capacity; SIXTH
JUDICIAL DISTRICT COURT
COUNTY OF LUNA, STATE OF
NEW MEXICO; GARY JEFFREYS,
an individual and in his official
capacity; DANIEL PARAMO, an
individual and in his official capacity;               No. 12-2147
KATHY BALAKIAN, an individual              (D.C. No. 1:12-CV-00491-JB-LAM)
and in her official capacity; EVA                       (D.N.M.)
SIMON, an individual and in her
official capacity; CLIFF BUSHIN, an
individual and in his official capacity;
JUAN LAGUNA, an individual and in
his official capacity; E.G. RECIDRO,
an individual and in his official
capacity; SAN DIEGO SUPERIOR
COURT, STATE OF CALIFORNIA;
CHARLES GILL, an individual and in
his official capacity,

      Defendants-Appellees.
                          ORDER AND JUDGMENT *


Before KELLY, TYMKOVICH, and GORSUCH, Circuit Judges.


      Theodore Swain’s scheme to swindle real estate investors out of more than

seven million dollars landed him a long term in a California prison. After Mr.

Swain’s conviction, a California court appointed Thomas Seaman to find any of

Mr. Swain’s assets he could, take possession of them, and sell them to pay

restitution to Mr. Swain’s many victims. In an effort to carry out his court-

appointed orders, Mr. Seaman filed suit in New Mexico state court. He wanted a

declaratory judgment confirming his authority as receiver to control any of Mr.

Swain’s assets found in that state. When Mr. Swain failed to respond to the

lawsuit, the state trial court entered a default judgment for Mr. Seaman. But by

Mr. Swain’s telling, he couldn’t present a defense to the lawsuit because his

California prison library doesn’t have any New Mexico law books. Mr. Swain

appealed the default judgment to the New Mexico Court of Appeals arguing as

much, but that court concluded Mr. Swain’s excuse wasn’t borne out by the


      *
         After examining the briefs and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore ordered submitted without oral argument. This
order and judgment is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                       -2-
record. See Seaman v. Swain, No. 31,307, 2011 WL 6029679, at *1 (N.M. Ct.

App. Nov. 30, 2011), cert. denied, 132 S. Ct. 2724 (2012).

      Now Mr. Swain is trying again in federal court, this time recasting his

argument in constitutional terms. In this 42 U.S.C. § 1983 suit against Mr.

Seaman, various courts and court officials, as well as prison workers, Mr. Swain

seeks to have the default judgment against him undone, Mr. Seaman removed as

receiver, and compensatory and punitive damages awarded. For its part, the

district court dismissed Mr. Swain’s complaint without prejudice pursuant to 28

U.S.C. § 1915(e)(2). On appeal, Mr. Swain says we should reverse the district

court’s judgment because its rulings on subject-matter jurisdiction, mootness, and

the merits were all wrong.

      Whatever other problems lurk here, it is surely a problem that Mr. Swain’s

appeal neglects to address (let alone unseat) a number of other rulings by the

district court, which altogether are more than enough to warrant dismissal of the

case. Because “[i]ssues not raised in the opening brief are deemed abandoned or

waived,” Tran v. Trs. of State Colls. in Colo., 355 F.3d 1263, 1266 (10th Cir.

2004) — even when the brief is by a pro se litigant, Ogden v. San Juan Cnty., 32

F.3d 452, 455 (10th Cir. 1994) — Mr. Swain’s failure in this regard dooms his

appeal.

      For one, Mr. Swain nowhere contests the district court’s conclusion that the

Rooker-Feldman doctrine deprived it of authority to entertain his claims against

                                        -3-
the California and New Mexico courts he sued. As the district court correctly

noted, the Rooker-Feldman doctrine prohibits “state-court losers [from]

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and [from] inviting district court review

and rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005). And Mr. Swain’s claims against the California

and New Mexico courts are just the sort the Rooker-Feldman doctrine

contemplates. With them, Mr. Swain in substance wants the district court to

review and reject a pair of state court judgments — one appointing Mr. Seaman as

receiver in California, the other declaring Mr. Seaman a receiver of Mr. Swain’s

New Mexico assets. That’s a move the district court is powerless to make.

      For another, Mr. Swain doesn’t contest the district court’s ruling that Mr.

Seaman, Judge Gary Jeffreys, and Judge Charles Gill are all immune as a matter

of law from his claims for damages. See Andrews v. Heaton, 483 F.3d 1070, 1076

(10th Cir. 2007); see also T & W Inv. Co. v. Kurtz, 588 F.2d 801, 802 (10th Cir.

1978) (“[A] receiver who faithfully and carefully carries out the orders of his

appointing judge must share the judge’s absolute immunity.”). Neither does he

offer any response to the district court’s conclusion that the Eleventh Amendment

forecloses recovery against the State of California and the State of New Mexico.

See Ruiz v. McDonnell, 299 F.3d 1173, 1180-81 (10th Cir. 2002). To be sure, Mr.

Swain does mention (correctly) that courts generally recognize an exception to

                                        -4-
Eleventh Amendment immunity for plaintiffs seeking prospective relief from state

officials. See Joseph A. ex rel. Wolfe v. Ingram, 275 F.3d 1253, 1260 (10th Cir.

2002). But Mr. Swain forgets that Congress expressly disallowed injunctive relief

against judicial officers “unless a declaratory decree was violated or declaratory

relief was unavailable.” 42 U.S.C. § 1983. And Mr. Swain doesn’t suggest either

of these exceptions applies.

       Finally, Mr. Swain ignores the district court’s holding that it lacked

personal jurisdiction over the defendants employed at his California prison. See

Trujillo v. Williams, 465 F.3d 1210, 1217 (10th Cir. 2006) (“[A] district court

may, in certain limited circumstances . . . dismiss under § 1915 for lack of

personal jurisdiction . . . .”). Neither does he have any persuasive rejoinder to the

district court’s additional holding that Mr. Swain’s request for injunctive relief

from those defendants is constitutionally moot in any event. See United States v.

De Vaughn, 694 F.3d 1141, 1157 (10th Cir. 2012) (“A case is moot when the

issues presented are no longer ‘live’ or the parties lack a legally cognizable

interest in the outcome.”). After all, the proceedings in New Mexico are over and

Mr. Swain hasn’t identified any other imminent need for access to that state’s

legal texts.

       The judgment of the district court is affirmed. Mr. Swain’s motion to




                                         -5-
proceed without prepayment of costs or fees is denied. Appellant is reminded that

the unpaid balance of the filing fee is due immediately.



                                       ENTERED FOR THE COURT


                                       Neil M. Gorsuch
                                       Circuit Judge




                                        -6-